Citation Nr: 1528437	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  08-32 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for chronic paronychia with candidal nail infection of the fingers.  

2.  Entitlement to a compensable initial rating for onychomycosis of the bilateral feet.  


REPRESENTATION

Appellant represented by:	Barbara R. Lynch, Agent


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1971 to September 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Houston, Texas.  This claim was previously presented to the Board in April 2012, at which time it was remanded for additional development.  

In March 2015, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the record.  

The Veteran has, during the course of this appeal, changed his accredited representative.  The new representative is noted on the first page of this remand.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's April 2012 remand, the Veteran was afforded a new VA examination in June 2012.  The agency of original jurisdiction (AOJ) has not, however, afforded either the Veteran or his accredited representative a supplemental statement of the case, as required by regulation.  See 38 C.F.R. § 20.1304.  Additionally, the Veteran explicitly declined to waive such consideration at the March 2015 hearing.  Thus, remand of these issues in order to afford the Veteran a supplemental statement of the case is warranted.  

Accordingly, the case is REMANDED for the following action:

After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

